NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0561n.06

                                          No. 17-3259

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                        FILED
SARAN NIOKA JAMES,                                     )             Oct 06, 2017
                                                       )        DEBORAH S. HUNT, Clerk
       Petitioner,                                     )
                                                       )   ON PETITION FOR REVIEW
v.                                                     )   FROM THE UNITED STATES
                                                       )   BOARD OF IMMIGRATION
JEFFERSON B. SESSIONS, III, Attorney                   )   APPEALS
General,                                               )
                                                       )
       Respondent.                                     )
                                                       )


       BEFORE: COLE, Chief Judge; ROGERS and GRIFFIN, Circuit Judges.

       PER CURIAM. Saran Nioka James petitions this court for review of an order of the

Board of Immigration Appeals (BIA) denying her motion to reconsider its prior order which had

dismissed her appeal from an Immigration Judge’s (IJ) denial of her motion to reopen and

rescind an in absentia removal order. As set forth below, we deny the petition for review.

       James, a native and citizen of St. Vincent, illegally entered the United States by crossing

the St. Clair River into Michigan on August 29, 2003. That day, officials with the Department of

Homeland Security (DHS) arrested James and personally served her with a notice to appear

(NTA) in removal proceedings, charging her with removability as an alien present in the United

States without being admitted or paroled. See 8 U.S.C. § 1182(a)(6)(A)(i). James signed the

NTA twice and placed her fingerprint on the document. The NTA ordered James to appear

before an IJ in Detroit, Michigan, at a date and time “to be set.” The NTA advised James of her
No. 17-3259
James v. Sessions

obligation to provide her current address and the consequences of failing to provide her address

or appear before the IJ:

       Failure to appear: You are required to provide the INS, in writing, with your
       full mailing address and telephone number. You must notify the Immigration
       Court immediately by using Form EOIR-33 whenever you change your address or
       telephone number during the course of this proceeding. You will be provided
       with a copy of this form. Notices of hearing will be mailed to this address. If you
       do not submit Form EOIR-33 and do not otherwise provide an address at which
       you may be reached during proceedings, then the Government shall not be
       required to provide you with written notice of your hearing. If you fail to attend
       the hearing at the time and place designated on this notice, or any date and time
       later directed by the Immigration Court, a removal order may be made by the
       immigration judge in your absence, and you may be arrested and detained by the
       INS.

See 8 U.S.C. § 1229(a)(1)(F). The NTA indicated that James “failed to provide” an address, but

that typewritten entry was crossed out and a handwritten notation added an address of

“231 Gratton St., Brooklyn, NY 11212.”

       On January 7, 2005, the Immigration Court mailed a notice of hearing to the address

handwritten on the NTA, informing James that a hearing had been scheduled for February 9,

2005, at 9:00 a.m. When James failed to appear for the hearing, the IJ ordered her removal in

absentia. See 8 U.S.C. § 1229a(b)(5).

       In 2016, more than a decade later, James filed a motion to reopen her removal

proceedings and rescind the in absentia removal order, to allow her to pursue an application for

adjustment of status based on her marriage to a United States citizen. James asserted that she

never received notice of the hearing, that she never resided at the address where the Immigration

Court mailed the hearing notice, and that she had “no idea where this address came from.”

Denying the motion, the IJ found that James had failed to overcome the presumption of delivery

of the hearing notice. The IJ pointed out that the NTA informed James of her obligations to



                                              -2-
No. 17-3259
James v. Sessions

appear for any hearings and provide any changes in address and that the hearing notice was

mailed to the address listed on the NTA and was not returned as undeliverable.

       James appealed to the BIA seeking reversal of the IJ’s denial of her motion to reopen and

rescind. Dismissing her appeal, the BIA concluded that James was not entitled to receive actual

notice of the hearing because she failed to provide the Immigration Court with her current

address. See 8 U.S.C. § 1229a(b)(5)(B). The BIA also declined to exercise its sua sponte

authority to reopen the proceedings.

       James moved for reconsideration and, in the alternative, asked the BIA to exercise its sua

sponte authority to reopen proceedings. According to James, a presumption that she received the

hearing notice did not arise because she did not provide the address listed on the NTA. The BIA

denied James’s motion to reconsider, determining that she failed to identify any legal or factual

errors in its prior order, raised the same arguments that were considered on appeal, and raised

new arguments that could have been raised on appeal. The BIA further concluded that James’s

motion failed to present any exceptional circumstance warranting the exercise of its sua sponte

authority to reopen the proceedings.

       This timely petition for review followed. “We review the BIA’s denial of a motion to

reconsider for abuse of discretion.” Yeremin v. Holder, 738 F.3d 708, 718 (6th Cir. 2013). “The

BIA abuses its discretion when it acts arbitrarily, irrationally or contrary to law.” Sswajje v.

Ashcroft, 350 F.3d 528, 532 (6th Cir. 2003).

       James first argues that the BIA erred in failing to construe her motion to reconsider as a

motion to reopen because her motion contained new evidence—her affidavit. “[W]hen new

evidence is submitted as part of a motion to reconsider, the BIA construes such motions as

motions to reopen.” Alizoti v. Gonzales, 477 F.3d 448, 452 (6th Cir. 2007). The BIA considered


                                               -3-
No. 17-3259
James v. Sessions

James’s new affidavit in connection with her request for sua sponte reopening and pointed out

that her new affidavit raised “the same or substantially similar” assertions as those raised in her

prior affidavit. James has failed to show that the BIA abused its discretion where she explicitly

titled and argued her motion as a motion to reconsider and where the BIA considered her

purportedly new evidence in connection with her alternative request for sua sponte reopening.

       James also contends that the BIA erred in failing to apply Sanchez v. Holder, 627 F.3d
226 (6th Cir. 2010), to her case. According to James, Sanchez stands for the proposition that

“sending the [hearing] notice to the last address provided by the alien . . . creates a presumption

that notice was received by the alien.” Id. at 231 (emphasis added). Because she did not provide

the address listed on the NTA, James argues, no presumption of receipt arose.

       However, the BIA, unlike the IJ, did not rely on any presumption of receipt in upholding

the denial of James’s motion to reopen and rescind the in absentia removal order. An alien who

does not attend a removal hearing after written notice has been provided shall be ordered

removed in absentia if the DHS “establishes by clear, unequivocal, and convincing evidence that

the written notice was so provided and that the alien is removable.” 8 U.S.C. § 1229a(b)(5)(A).

Written notice of the hearing is not required if the alien has failed to provide the address at which

the alien may be contacted. 8 U.S.C. § 1229a(b)(5)(B); 8 C.F.R. § 1003.26(d); see Sanchez,
627 F.3d at 233 (“[A]ctual receipt of a hearing notice is not required if an alien fails to keep his

or her address current with the Immigration Court.”). Accordingly, to obtain reopening on the

basis that she did not receive the hearing notice, James had to demonstrate: “(1) that [s]he

provided the court with a correct, current address; and (2) that the notice was never received.”

Thompson v. Lynch, 788 F.3d 638, 643 (6th Cir. 2015) (quoting Timchenko v. Holder, 485 F.

App’x 813, 815 (6th Cir. 2012)). James did not claim, and the record did not show, that she


                                                -4-
No. 17-3259
James v. Sessions

provided the DHS or the Immigration Court with a correct, current address prior to the hearing.

The BIA therefore concluded that James was not entitled to receive actual notice of the

scheduled hearing. Because James failed to show that the BIA made any legal or factual errors

in reaching that conclusion, the BIA did not abuse its discretion in denying her motion for

reconsideration. See Mu Ju Li v. Mukasey, 515 F.3d 575, 578 (6th Cir. 2008) (“The purpose of a

motion to reconsider is the correction of legal or factual errors that occurred in the BIA’s original

decision.”).

       Finally, James argues that she was deprived of her due process rights because the

Immigration Court sent the hearing notice to an unknown address obtained from an unknown

source. “Due process requires notice that is ‘reasonably calculated, under the circumstances, to

apprise interested parties of the pendency of the action and afford them an opportunity to present

their objections.’” Scorteanu v. INS, 339 F.3d 407, 413 (6th Cir. 2003) (quoting Al-Rawahneh v.

INS, 38 F. App’x 271, 275 (6th Cir. 2002)). The DHS personally served James with a NTA,

which she signed twice and fingerprinted, advising her of the obligation to provide her address

and the consequences of failing to provide her address or appear for a hearing. The Immigration

Court sent the hearing notice to the address listed on the NTA, and it was not returned as

undeliverable. James neither provided her current address to the DHS or the Immigration Court

nor gave notice that the address listed on the NTA was incorrect. Under these circumstances,

there was no due process violation. See Mota-Roman v. Holder, 331 F. App’x 379, 383-84 (6th

Cir. 2009).

       James has failed to demonstrate that the BIA abused its discretion in denying her motion

for reconsideration. Accordingly, we DENY James’s petition for review.




                                                -5-